In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-15-00026-CV


                   WC 1217-1221 HAVEN LANE, LP, APPELLANT

                                           V.

          MID-CENTURY INSURANCE CO. AND PARKE MOYER, APPELLEES

                         On Appeal from the 368th District Court
                                Williamson County, Texas
            Trial Court No. 13-0730-C368, Honorable Rick J. Kennon, Presiding

                                    August 1, 2016

                                       ORDER
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      On July 22, 2016, appellee, Mid-Century Insurance Co., filed an unopposed

motion to abate this appeal. This motion indicates that the parties have reached a

tentative settlement of all claims and requests that the appeal be abated so that the

parties might finalize their settlement agreement. Because this motion complies with

the requirements of Texas Rule of Appellate Procedure 42.1(a)(2)(C), we grant the

motion.
       Accordingly, without consideration of the merits, this cause is abated and

remanded to the trial court to permit proceedings necessary to effectuate the agreement

of the parties. See TEX. R. APP. P. 42.1(a)(2)(C). Mid-Century is directed to provide this

Court with a status report regarding this case at least every thirty days until the parties’

settlement has been finally effectuated. The first status report is due to be filed in this

Court on or before Friday, August 31, 2016. Upon entry of judgment in accordance with

the parties’ settlement, Mid-Century is directed to file a motion to dismiss this appeal.




                                                        Per Curiam




                                             2